49 N.Y.2d 744 (1980)
In the Matter of Rotterdam-Mohanasen Central School District, Respondent,
v.
State Division of Human Rights, Appellant.
Court of Appeals of the State of New York.
Argued January 4, 1980.
Decided February 7, 1980.
Ann Thacher Anderson and David C. King for appellant.
Joseph J. Buchyn for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (70 AD2d 727).